757 N.W.2d 113 (2008)
FEDERAL INSURANCE COMPANY, Norvest, L.L.C., and Norquick Distributing Company, Plaintiffs-Appellees,
v.
CONBRACO INDUSTRIES, INC., Defendant/Cross Defendant/Third Party Plaintiff-Appellee, and
Northern Industrial Refrigeration, Inc., Defendant/Cross Plaintiff-Appellant, and
Midwest Refrigeration Systems, Inc., Defendant/Cross Plaintiff/Cross Defendant-Appellee, and
Biddison Architecture, Kevin L. Biddison, Gary Paradis Associates, Inc., and Electra Tech Services, L.L.C., Defendants and
P. William Connor, John Connor, and Michael McManamon, Third-Party Defendants.
Citizens Insurance Company, Norvest, L.L.C., and Norquick Distributing Company, Plaintiffs-Appellees,
v.
Northern Industrial Refrigeration, Inc., Defendant/Cross Plaintiff-Appellant, and
Conbraco Industries, Inc., Defendant/Cross Defendant-Appellee, and
Midwest Refrigeration Systems, Inc., Defendant/Cross Plaintiff/Cross Defendant-Appellee.
Docket Nos. 136672, 136673. COA Nos. 274351, 274421.
Supreme Court of Michigan.
October 27, 2008.

Order
On order of the Court, the application for leave to appeal the May 6, 2008 judgment of the Court of Appeals and the applications for leave to appeal as cross-appellants are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.